IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40738
                         Summary Calendar



ELIJAH W. RATCLIFF, Individually and
Elijah W. Ratcliff, Executor,

                                         Plaintiff-Appellant,

versus

POLK COUNTY TITLE; RONALD P. BOYCE,
Examiner; E. L. MCCLENDON, JR.,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:01-CV-64
                        - - - - - - - - - -
                         February 15, 2002
Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Elijah W. Ratcliff appeals the district court’s dismissal of

his complaint for lack of subject matter jurisdiction.    Ratcliff

argues in a rambling and conclusional fashion that he has

established causes of action under 42 U.S.C. §§ 1981, 1982, 1983,

1985, and 1988.   Ratcliff alleges that the appellants defamed

Katie Ratcliff by publishing a title report indicating that she

died intestate.   He contends that she did not die intestate and

that this representation caused him injury, including the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40738
                                 -2-

deprivation of his civil rights.   Ratcliff admits that the

probate action is still pending.

     Ratcliff has not stated a cause of action for defamation.

See Keys v. Interstate Circuit, Inc., 468 S.W.2d 483, 485 (Tex.

Civ. App. 1971); TEX. PROB. CODE ANN. §§ 89, 94.   Nor has he

established that his complaint rests on a cognizable

constitutional violation.   Because this appeal is without

arguable merit, it is DISMISSED as frivolous.      See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. R. 42.2.